United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                    August 4, 2005
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-31062
                                      Summary Calendar



       GEESEY FERGUSON FUNERAL HOME, INC.,
       On Its Own Behalf & Those Persons & Entities
       Similarly Situated,

                                                           Plaintiff-Appellant,

                                             versus

       CENTENNIAL COMMUNICATIONS CORP.;
       CENTENNIAL BEAUREGARD CELLULAR L.L.C.;
       CENTENNIAL CALDWELL LICENSE CORP.;
       CENTENNIAL HAMMOND CELLULAR L.L.C.;
       CENTENNIAL MOREHOUSE CELLULAR L.L.C.;
       CENTENNIAL LAFAYETTE COMMUNICATIONS
       L.L.C.; LAFAYETTE CELLULAR TELEPHONE CO.,

                                                           Defendants-Appellees.


                    Appeal from the United States District Court for
                           the Western District of Louisiana
                             (USDC No. 6:04-CV-01013)
           _________________________________________________________


Before REAVLEY, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
          Reviewing the record de novo, we affirm the district court’s dismissal of

appellants’ suit for the following reasons:

          1.    Section 7422 of the Internal Revenue Code provides the exclusive remedy

                for the erroneous or illegal collection of taxes thus preempting recoupment

                claims against a private entity. 26 U.S.C. § 7422(a), -(f)(1); Sigmon v.

                Southwest Airlines, Co., 110 F.3d 1200, 1204 (5th Cir. 1997).

          2.    Section 7422 requires aggrieved taxpayers to exhaust their administrative

                remedies with the Internal Revenue Service (IRS) before bringing suit

                against that agency for refunds. Because appellants failed to exhaust their

                administrative remedies and sued the wrong party, the district court

                properly dismissed the case.

          3.    Whether or not a lawful agent, public or private, of the IRS is holding

                erroneously collected money or has remitted it to the IRS has no bearing on

                the application of section 7422. We agree with the Seventh Circuit that,

                where the government must refund improperly paid taxes to a claimant,

                whether or not the collector has forwarded those monies to the IRS is a

                matter between the collector and the government. See Kaucky v. Southwest

                Airlines Co., 109 F.3d 349, 353 (7th Cir. 1997) (stating that the IRS has “a




47.5.4.

                                               2
            number of remedies” against its collection agents who fail to remit taxes

            that they collect).

      3.    Because determination of whether or not Centennial remitted the

            erroneously collected funds to the IRS has no bearing on the application of

            section 7422, the district court did not err in refusing consideration of

            evidence on that issue.

Affirmed.




                                            3